               Case 9:17-bk-10169-DS                   Doc 63 Filed 02/17/21 Entered 02/17/21 08:33:09                                     Desc
                                                        Main Document Page 1 of 2

     Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
     Nos., State Bar No. & Email Address

     Julie J. Villalobos
     Oaktree Law                                                                                             FILED & ENTERED
     10900 183rd Street
     Suite 270
     Cerritos, CA 90703
     (562)741-3938 Fax: (888)408-2210
                                                                                                                     FEB 17 2021
     California State Bar Number: 263382
     julie@oaktreelaw.com
                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                                                                                               BY ortiz      DEPUTY CLERK




         Debtor appearing without attorney
         Attorney for:
         Chapter 13 trustee

                                               UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
     In re
                                                                                 CASE NO. 9:17-bk-10169-DS
                                                                                 CHAPTER 13
     FREDDA THOMAS,
                                                                                 ORDER ON:
                                                                                     DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                                     SUSPEND PLAN PAYMENTS
                                                                                     DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                     REFINANCE REAL PROPERTY
                                                                                     DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                     SELL REAL PROPERTY
                                                                                     DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                     ENTER INTO LOAN MODIFICATION
                                                                                     OTHER:


                                                                                      No hearing held
                                                                     Debtor.          Hearing held

Based on Debtor’s motion filed on (date) 1/27/2021 as docket entry number 55 and the recommendation of the chapter 13
trustee, it is ordered that Debtor’s motion is:

             Granted                   Denied

             Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion:

Provided the percentage to the unsecured creditors is increased to 100%. The trustee can take statutory fees on
claims paid through escrow. The trustee will demand $14,000.

\\



                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                               Page 1                              F 3015-1.14.ORDER.CH13.GENRL
        Case 9:17-bk-10169-DS                   Doc 63 Filed 02/17/21 Entered 02/17/21 08:33:09                                     Desc
                                                 Main Document Page 2 of 2

      Granted on the following conditions:

The creditor consents to the debtor’s proposed sale of the subject property, provided, the creditor is paid in full
pursuant to a payoff quote provided by the creditor; or, the creditor otherwise agrees in writing.

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: February 17, 2021




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
